UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7685


DERRICK TAYLOR,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:13-cv-00371-GLR)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Taylor seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Taylor’s informal brief, we

conclude that Taylor has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED

                                             2